Case 1:20-cv-00383-SEB-MJD Document
                           32D01 -1 911-2 Filed 02/03/20
                                      2-CT-0001 83       Page 1 of 20 PageID
                                                                         Filed: #: 6
                                                                                12/26/2019 11:55 AM
                                                                                                                                  Clerk
                                                   Hendricks Superior Court   1                               Hendricks County, Indiana




 STATE OF INDIANA                                 )           HENDRICKS COUNTY SUPERIOR COURT                     1


                                                  )   SS:
 COUNTY OF HENDRICKS                              )           CAUSE NO.

 CASSANDRA TAYLOR,                                            )

                                                              )

                       Plaintiff,                             )

                                                              )
          V.                                                  )

                                                              )
 RICHARD DAY,               and AMERICAN                      )
 HEAVY MOVING AND RIGGING INC.,                               )

                                                              )

                       Defendants.                            )



                                            COMPLAINT FOR DAMAGES

          Comes now the Plaintiff, Cassandra Taylor, by counsel, Sam Krahulik, and for her Complaint

 for   Damages against Defendants Richard Day and American Heavy Moving and Rigging Inc., states

 as follows:


           1.          At   all   relevant times herein, Plaintiff Cassandra Taylor        was a resident 0f Hendricks

 County, Indiana.


          2.           At all relevant times herein, Defendant Richard Day was a CDL-licensed operator 0f

 a commercial motor vehicle.


          3.           At   all   relevant times herein, Defendant     American Heavy Moving and Rigging              Inc.


 (“American Heavy Moving”) was and                    is   a corporation in the State of California and conducting


 business in the State of Indiana.


          4.           On August 30, 20 1 8, prior to 8 :48 a.m., Defendant Richard Day was operating a 1995

 Peterbilt tractor—trailer         northbound 0n State Road 46 approaching the intersection with the entrance

 ramp onto      I-70   West near Terre Haute,         Indiana.


          5.           At   the   same time   Plaintiff Cassandra Taylor          was driving her Nissan Rogue vehicle

 southbound 0n State Road 46 approaching the same intersection.



                                            EXHIBIT A
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 2 of 20 PageID #: 7




         6.      The traffic light was green for Cassandra Taylor and southbound traffic through the

 intersection.

         7.      Defendant Richard Day disregarded the traffic signal for northbound and/or left turn

 traffic and proceeded to turn his tractor-trailer vehicle into the lane of Plaintiff’s car, causing a

 collision.

         8.      Defendant Richard Day was careless and negligent in one or more, but not limited to,

 the following respects:

                 a.     The Defendant carelessly and negligently failed to yield the right-of-
                        way to Plaintiff’s vehicle;

                 b.     The Defendant carelessly and negligently failed to maintain a
                        proper lookout for other vehicles using the roadway; and

                 c.     The Defendant failed to operate his vehicle in a reasonable and safe
                        manner and avoid a collision with Plaintiff’s vehicle.


         9.      At the time, Defendant Richard Day was operating the Peterbilt commercial vehicle

 pursuant to authority conveyed by the United States Department of Transportation, Identification

 Number 0001048914, registered to American Heavy Moving and Rigging Inc.

         10.     At the time, Defendant Richard Day was an employee of Defendant American Heavy

 Moving and was acting in the course and scope of this employment with Defendant American Heavy

 Moving.

         11.     Defendant American Heavy Moving is vicariously liable for all damages caused by

 Defendant Richard Day.

         12.     As a direct and proximate result of the Defendants’ carelessness and negligence,

 Plaintiff Cassandra Taylor sustained personal injuries and emotional distress of the kind a reasonable


                                                   2
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 3 of 20 PageID #: 8




 person would expect to incur and has thereby incurred damages.


            13.      Plaintiff’ s injuries   have resulted in a limitation of motion, and pain and suffering.

            14.      Plaintiff, in   order to treat her injuries and lessen her pain and suffering, has been


 required to engage the services ofmedical personnel, physicians, medical technicians, for treatment,


 medication, X-rays, and testing, for which the Plaintiff has incurred reasonable medical expenses.


            15.      Plaintiff may require future medical care     and treatment for her injuries,      for Which she


 would incur       additional medical and treatment expenses.


            16.      At   the time of the collision, Plaintiff was gainﬁllly   employed and      as a result of her


 injuries   and treatment, she has      lost   income.


            17.      As   a direct and proximate result of the Defendants’ carelessness and negligence, the


 Plaintiff has     been damaged.

            WHEREFORE, Plaintiff Cassandra Taylor prays for judgment against the Defendants in an

 amount commensurate with her injuries and damages,               for costs of this action,   and for   all   other just


 and proper       relief in the premises.


                                                         Respectfully Submitted,



                                                           Sam D. Krahulik
                                                         /s/

                                                         Sam D. Krahulik, #23037-49
                                                         Attorney for Plaintiff




 KRAHULIK INJURY COUNSEL LLC
 334 N Senate Ave
 Indianapolis, Indiana       46204
 Ph:        (317) 615-4285
 Fax:       (3 17) 203-1000
Case 1:20-cv-00383-SEB-MJD Document
                           32D01 -1 911-2 Filed 02/03/20
                                      2-CT-0001 83       Page 4 of 20 PageID
                                                                         Filed: #: 9
                                                                                12/26/2019 11:55 AM
                                                                                                                                         Clerk
                                               Hendricks Superior Court      1                                       Hendricks County, Indiana




 STATE OF INDIANA                             )          HENDRICKS COUNTY SUPERIOR COURT                                  1


                                              )    SS:
 COUNTY OF HENDRICKS                          )          CAUSE NO.

 CASSANDRA TAYLOR,                                       )

                                                         )

                  Plaintiff,                             )

                                                         )
        V.                                               )

                                                         )
 RICHARD DAY,         and AMERICAN                       )
 HEAVY MOVING AND RIGGING INC.,                          )

                                                         )

                  Defendants.                            )



                          APPEARANCE BY ATTORNEY IN CIVIL CASE

 Party Classiﬁcation:                  M Initiating                 D Responding                  D Intervening
 1.     The undersigned attorney and all attorneys listed 0n                this   form now appear       in this case for the
        following party member(s): Cassandra Tavlor                    .




        Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
        information as required by Trial Rule 3.1 and 77(B) is as follows:


        Name:             Sam D.       Krahulik                     Atty Number:                  23037-49
                          Krahulik Injury Counsel            LLC    Phone:                        (3 17) 6 1 5-4285
        Address:          334 N. Senate Avenue                      Fax:                          (3 17)   203-1000
                                             46204
                          Indianapolis, Indiana                     EmailAddress:            sam@krahulikiniurv.com


        [List   0n continuation page the additional attorneys appearingfor above party member(s).]

        There are other party members:                   D Yes                   M N0.   (Ifyes, list   0n continuation
       page)

        I   will accept service   by   FAX at the above noted #2                 D Yes         M No.
        This case involves support issues:                          D Yes             M No.
        Ifﬁrst initiating partyﬁling this case, the Clerk            is    requested t0 assign this case the following
        Case Type under Administrative Rule              8(b)(3):                CT      .




        There are related cases:              D Yes           M No.

        This form has been served on         all   other parties and Certiﬁcate of Service          is   attached:
        D Yes          M No.
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 5 of 20 PageID #: 10




 9.     Additional information required by local rule:        Not Applicable



                                               KRAHULIK INJURY COUNSEL LLC


                                                 Sam D. Krahulik
                                               /s/

                                               Sam D. Krahulik
                                               Attorney No. 23037-49
                                               Attorney for Plaintiff




 KRAHULIK INJURY COUNSEL LLC
 334 N Senate Ave
 Indianapolis, Indiana   46204
 Ph:    (317) 615-4285
 Fax:   (3 17)   203-1000
 Email: sam@krahulikinjury.com
Case 1:20-cv-00383-SEB-MJD Document                                                           11 :55 AM
                            32D01 -1 911-2  Filed 02/03/20
                                        2-CT-0001  83      Page 6 of 20 PageID
                                                                           Filed: #:  11
                                                                                   12/26/2019
                                                                                                                                                                       Clerk
                                                             Hendricks Superior Court         1                                                    Hendricks County, Indiana




                                                           SUMMONS
 STATE OF INDIANA                                            )           HENDRICKS COUNTY SUPERIOR COURT                                                1


                                                             )   SS:
 COUNTY OF HENDRICKS                                         )           CAUSE NO.

 CASSANDRA TAYLOR,                                                       )

                                                                         )

                       Plaintiff,                                        )

                                                                         )

          V.                                                             )

                                                                         )

 RICHARD DAY,                and AMERICAN                                )

 HEAVY MOVING AND RIGGING INC.,                                          )

                                                                         )

                       Defendants.                                       )




          TO DEFENDANT:                                      AMERICAN HEAVY MOVING AND RIGGING INC.
                                                             c/o Earl Sutton
                                                             11532 East End Ave.
                                                             Chino, CA 91710



          You   are   hereby notiﬁed that you have been sued by the person named as plaintiff and in the Court indicated above.


          The nature of the     suit against   you   is   stated in the complaint    Which   is   attached t0 this   Summons.       It   also states the relief
 sought or the demand made against you by the              plaintiff.



          An answer or other appropriate response in writing to the complaint must be ﬁled either by you 0r your attorney within
 twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days                          ifthis   Summons was served by
 mail), or a judgment   by   default   may be rendered       against    you   for the relief demanded     by plaintiff.

          Ifyou have a claim for reliefagainst the plaintiffs arising from the same transaction or occurrence, you must assert it in
 your written answer.
                                                                                                  b

           12/26/201 9
 Dated




 L    Registered 0r certiﬁed mail.


 _    Service at place of employment, to-wit:


 _    Service on individual    --   (Personal or copy) at above address.           By Sheriff

 _   Other service. (Specify)
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 7 of 20 PageID #: 12



 Sam D. Krahulik, #23037-49
 334 N Senate Ave
 Indianapolis, IN 46204
 Attorney for Plaintiff
 (317) 615-4285




                                       2
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 8 of 20 PageID #: 13




          SHERIFF’S RETURN 0N SER VICE 0F SUMMONS
          I

          (1)
              hereby certify that   I

                         By deliven'ng
                                        have served
                                             a copy 0f the
                                                             this summons on the       _
                                                                                     day 0f
                                                                 Summons and a copy of the complaint to the                  defendant,
                                                                                                                                          ,   20


 _


          (2)            By leaving     a copy of the        Summons and a copy of the              complaint      at

                                                  and by mailing a copy 0f said summons                        to said defendant at the       above address.
          (3)            Other Service 0r Remarks:




 Sheriff’s Costs                                                                        Sheriff,             Hendricks County


                                                                                        By:
                                                                                                             Deputy




                           CLERK’S CERTIFICA TE 0F MAILING
          I   hereby certify that 0n the                    day 0f                 ,   20            ,
                                                                                                         I   mailed a copy 0f this   Summons and a copy 0f the
 complaint to the defendant,                                                                ,   by certiﬁed mail, requesting a return receipt,         at the address

 fumished by the   plaintiff.




 Dated:                                                                                 Clerk, Hendricks Superior Court




                                                                                        By:
                                                                                                             Deputy




              RETURN 0N SER VICE 0F SUMMONS BYMAIL
          I   hereby certify that the attached return receipt was received by                            me    showing   that the   Summons and       a copy 0f the
 complaint mailed to defendant                                                                  was accepted by         the defendant   on the                 day 0f
                                         ,   20         .




          I   hereby certify that the attached return receipt was received by                            me    showing   that the   Summons and       a copy of the
 complaint was returned not accepted 0n the                  _      day 0f         ,   20_
          I   hereby cettify that the attached return receipt was received by                            me    showing   that the   Summons and    a copy of the
 complaint mailed t0 defendant                                               was accepted by                                         on behalf 0f said defendant
 0n the         day 0f                              ,       20



 Dated:                                                                                 Clerk, Hendricks Superior Court




                                                                                        By:
                                                                                                             Deputy
Case 1:20-cv-00383-SEB-MJD Document                                                           11 :55 AM
                            32D01 -1 911-2  Filed 02/03/20
                                        2-CT-0001  83      Page 9 of 20 PageID
                                                                           Filed: #:  14
                                                                                   12/26/2019
                                                                                                                                                                        Clerk
                                                             Hendricks Superior Court          1                                                    Hendricks County, Indiana




                                                           SUMMONS
 STATE OF INDMNA                                             )           HENDRICKS COUNTY SUPERIOR COURT                                                 1


                                                             )   SS:
 COUNTY OF HENDRICKS                                         )           CAUSE NO.

 CASSANDRA TAYLOR,                                                       )

                                                                         )

                     Plaintiff,                                          )

                                                                         )

           V.                                                            )

                                                                         )

 RICHARD DAY,                and AMERICAN                                )

 HEAVY MOVING AND RIGGING INC.,                                          )

                                                                         )

                     Defendants.                                         )




           TO DEFENDANT:                                     RICHARD DAY
                                                             11345 Hoffman              Ct.
                                                             Fontana, CA 92337



           You are hereby notiﬁed that you have been sued by the person named as plaintiff and in the Court indicated above.

           The nature ofthe     suit against   you   is   stated in the complaint    which    is   attached to this   Summons.       It   also states the relief

 sought 0r the demand made against you by the              plaintiff.



           An answer 0r other appropriate response in writing to the complaint must be ﬁled either by you or your attorney within
 twenty (20) days, commencing the day after you receive this Summons, (0r twenty—three (23) days                           ifthis   Summons was served by
 mail), or a judgment   by   default   may be rendered       against    you   for the relief demanded      by plaintiff.

           Ifyou have a claim for reliefagainst the plaintiffs arising from the same transaction or occuﬂence, you must                             assert   it   in

 your written answer.
                                                                                               a

 Dated1 2/26/201 9




  X    Registered or certiﬁed mail.


 _    Service at place 0f employment, to—wit:


 7    Service on individual    --   (Personal 0r copy) at above address.           By   Sheriff



 _
 Sam
      Other service. (Specify)
       D. Krahulik, #23037-49
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 10 of 20 PageID #: 15



  334 N Senate Ave
  Indianapolis, IN 46204
  Attorney for Plaintiff
  (317) 615-4285




                                        2
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 11 of 20 PageID #: 16




           SHERIFF’S RETURN 0N SER VICE 0F SUMMONS
           I

           (1)
               hereby certify that   I

                          By deliven'ng
                                         have served
                                              a copy 0f the
                                                              this summons on the       _
                                                                                      day 0f
                                                                  Summons and a copy of the complaint to the                  defendant,
                                                                                                                                           ,   20


  _


           (2)            By leaving     a copy of the        Summons and a copy of the              complaint      at

                                                   and by mailing a copy 0f said summons                        to said defendant at the       above address.
           (3)            Other Service 0r Remarks:




  Sheriff’s Costs                                                                        Sheriff,             Hendricks County


                                                                                         By:
                                                                                                              Deputy




                            CLERK’S CERTIFICA TE 0F MAILING
           I   hereby certify that 0n the                    day 0f                 ,   20            ,
                                                                                                          I   mailed a copy 0f this   Summons and a copy 0f the
  complaint to the defendant,                                                                ,   by certiﬁed mail, requesting a return receipt,         at the address

  fumished by the   plaintiff.




  Dated:                                                                                 Clerk, Hendricks Superior Court




                                                                                         By:
                                                                                                              Deputy




               RETURN 0N SER VICE 0F SUMMONS BYMAIL
           I   hereby certify that the attached return receipt was received by                            me    showing   that the   Summons and       a copy 0f the
  complaint mailed to defendant                                                                  was accepted by         the defendant   on the                 day 0f
                                          ,   20         .




           I   hereby certify that the attached return receipt was received by                            me    showing   that the   Summons and       a copy of the
  complaint was returned not accepted 0n the                  _      day 0f         ,   20_
           I   hereby cettify that the attached return receipt was received by                            me    showing   that the   Summons and    a copy 0f the
  complaint mailed t0 defendant                                               was accepted by                                         on behalf 0f said defendant
  0n the         day 0f                              ,       20



  Dated:                                                                                 Clerk, Hendricks Superior Court




                                                                                         By:
                                                                                                              Deputy
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 12 of 20 PageID #: 17



                                                             NOTICE
                                                      Hendricks Superior Court      1


                                                   One Courthouse      Square}, #1 06
                                                         Danville Indiana   46122

    Cassandra Taylor v. Richard Day,American Heavy Moving and                                     32D01-1912—CT—000183
    Rigging Inc



        32D01- 912-CT-000183
    To: Richard        Day
        11345HOFFMAN COURT
        FONTANA, CA 92337




     EVENTS
                        File     Stamped   I                  _




     Entry   Da+        Order Signed           Event and Comments



     12/27/201   $9                            Administrative Event
                             x                 Case   diaried for answer.   na


    OTHER    Pl       RTY - NOTICED                                   OTHER PARTY - ENOTICED
    American Heavy Moving and Rigging                  Inc            Sam D      Krahulik (Attorney)
    (Defendan )
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 13 of 20 PageID #: 18



                                                         NOTICE              i




                                                  Hendn‘cks Superior Colfm       1


                                               One Courthouse       Square, #106
                                                     Danville   Indiana 46122


    Cassandra Taylor       v.   Richard Day,American Heavy Moving and                         32D01-1912—CT-000183
    Rigging Inc



          32D01-1 912-CT-0001 83
    To:    American Heavy Moving and Rigging Inc
          c/o   EARL SUTTON
          11532 EAST END AVENUE
          CHlNO, CA 91710




     EVENTS
                    File   Stamped     l

     Entry Date     Order Signed           Event and Comments



     12/27/201 9                           Administrative Event
                                           Case   diaried for answer.   na


    OTHER PA QTY - NOTICED                                        OTHER PARTY - ENOTICED
    Richard DaL/ (Defendant)                                      Sam D      Krahulik (Attorney)
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 14 of 20 PageID  #: 1/7/2020
                                                                          Filed: 19      1:10 PM
                                                                                                                                                 Clerk
                                                                                                                             Hendricks County, Indiana




                                                   SUMMONS
  STATE OF INDIANA                                   )     HENDRICKS COUNTY SUPERIOR COURT 1
                                                     ) SS:
  COUNTY OF HENDRICKS                                )     CAUSE NO. 32D01-1912-CT-000183

  CASSANDRA TAYLOR,              )
                                 )
            Plaintiff,           )
                                 )
       v.                        )
                                 )
  RICHARD DAY, and AMERICAN      )
  HEAVY MOVING AND RIGGING INC., )
                                 )
            Defendants.          )


            TO DEFENDANT:                            AMERICAN HEAVY MOVING AND RIGGING INC.
                                                     c/o Registered Agent
                                                     1391 E. Phillips Blvd.
                                                     Pomona, CA 91766


            You are hereby notified that you have been sued by the person named as plaintiff and in the Court indicated above.

           The nature of the suit against you is stated in the complaint which is attached to this Summons. It also states the relief
  sought or the demand made against you by the plaintiff.

            An answer or other appropriate response in writing to the complaint must be filed either by you or your attorney within
  twenty (20) days, commencing the day after you receive this Summons, (or twenty-three (23) days if this Summons was served by
  mail), or a judgment by default may be rendered against you for the relief demanded by plaintiff.

            If you have a claim for relief against the plaintiffs arising from the same transaction or occurrence, you must assert it in
  your written answer.

  Dated 1/8/2020                                                                                                           (Seal)
                                                                Clerk, Hendricks Superior Court

                    (The following manner of service of summons is hereby designated).

   X Registered or certified mail.

       Service at place of employment, to-wit:

       Service on individual -- (Personal or copy) at above address. By Sheriff

       Other service. (Specify)
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 15 of 20 PageID #: 20



  Sam D. Krahulik, #23037-49
  334 N Senate Ave
  Indianapolis, IN 46204
  Attorney for Plaintiff
  (317) 615-4285




                                        2
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 16 of 20 PageID #: 21




           SHERIFF’S RETURN ON SERVICE OF SUMMONS
           I hereby certify that I have served this summons on the   day of                           , 20             .
           (1)       By delivering a copy of the Summons and a copy of the complaint to the defendant,
  .
           (2)       By leaving a copy of the Summons and a copy of the complaint at
                                        and by mailing a copy of said summons to said defendant at the above address.
           (3)       Other Service or Remarks:                                                                        .


  Sheriff’s Costs                                                    Sheriff, Hendricks County

                                                                     By:
                                                                                Deputy



                        CLERK’S CERTIFICATE OF MAILING
           I hereby certify that on the    day of                 , 20       , I mailed a copy of this Summons and a copy of the
  complaint to the defendant,                                         , by certified mail, requesting a return receipt, at the address
  furnished by the plaintiff.


  Dated:                                                             Clerk, Hendricks Superior Court


                                                                     By:        ______________________________________
                                                                                Deputy



              RETURN ON SERVICE OF SUMMONS BY MAIL
           I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the
  complaint mailed to defendant                                        was accepted by the defendant on the            day of
                                   , 20      .
           I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the
  complaint was returned not accepted on the      day of           , 20 .
           I hereby certify that the attached return receipt was received by me showing that the Summons and a copy of the
  complaint mailed to defendant                             was accepted by                       on behalf of said defendant
  on the      day of                        , 20              .


  Dated:                                                             Clerk, Hendricks Superior Court


                                                                     By:        ______________________________________
                                                                                Deputy


                                                              3
   DEBBIECase 1:20-cv-00383-SEB-MJD
          HOSKINS, CLERK            Document 1-2 Filed 02/03/20 Page 17 of 20 PageID #: 22
                                        TEMP RETURN SERV REQ
HENDRICKS CIRCUIT & SUPERIOR COURTS                                                                      o3
       51 w. MAIN STREET. #104                                                                           E:
      DANVILLE. INDIANA 46122                                          ~


                                                                           ‘   H[Y                       33
                                                                                                         gag
                                      CLERKG:   a   _


                                                                                                         [LI
                                       ZDZSJA?! l3           AH 9:20

                                                        ,.
                                                             .V_
                                                                   t‘t—L-ﬁ‘a)




                                                                                     NIXIE          911 NFE 1269 19 8001/04/g8
                                                                                                    PETMN     To SENOED
                                                                                           noT E‘E-I'-.r":"r?AB-E AS ADDF‘ESSTD                      ‘.....‘...u....‘.._~




                                                                                                    .WL‘L‘EL‘:   ”:0   LUF’WAS‘J
                                                                           «371‘     5::    nc1731~avn1                 i    _051-93325_na_1g
                                       2   mnhaﬁnﬁxsgm?‘                                    " ‘1 ”IIIIIllI‘IHALH‘IIIHI‘IH
                                                                                           n”:
                                                                                                 inlluu'ru     'uu'uu'u'nx
                                                                                                                              ‘I‘
                                                                                                                               't
                                                                                                                                    ”IHHIHLHHLIII:
                                                                                                                                                                 -........,
                                            ’




83-SEB-MJD Document 1-2 Filed 02/03/20 Page 18 o
If
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 19 of 20 PageID #: 24



                                                       NOTICE
                                                Hendricks Superior Court       1

                                             One Courthouse      Square. #1 06
                                                   Danville Indiana   46122

    Cassandra Taylor v. Richard Day,American Heavy Moving and                               32001-1 912-CT-000183
    Rigging Inc



          32001-1912-CT-000183
    To:    American Heavy Moving and Rigging Inc
          c/o   EARL SU‘ITON
          11532   EAST END AVENUE
          CHINO, CA 91710




     EVENTS
                    File   Stamped   /

     Entry Date     Order Signed         Event and   Commenm


     12/27/201 9                         Administrative Event
                                         Case   dian'ed for answer.   na


    OTHER PARTY - NOTICED                                      OTHER PARTY - ENOTICED
    Richard Day (Defendant)                                     Sam D      Krahulik (Attorney)
ﬁ
Case 1:20-cv-00383-SEB-MJD Document 1-2 Filed 02/03/20 Page 20 of 20 PageID #: 25
